 WINCHARGER CORPORATION83WinchargerCorporation,SubsidiaryofZenithRadio CorporationandInternational Associationof Machinists and Aerospace Workers,AFL-CIO,Victory Lodge1637. Case 18-CA-2439June 21, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS,AND ZAGORIAOn April 9, 1968, Trial Examiner Robert E. Mul-linissuedhisDecision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer'sDecision.Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.answer andamended answer, duly filed, theRespondent conceded certain facts with respect toits businessoperations, but it denied all allegationsthat it had committed any unfair labor practices.All parties appeared at the hearing and weregivenfullopportunity to examine and cross-ex-amine witnesses, to introduce relevant evidence, toargue orally at the close of the hearing, and to filebriefs. Oral argument was waived by the parties. OnDecember 21, 1967, briefs were submitted by theGeneral Counsel and the Respondent. A motion todismiss, madeby the Respondent at the close of thehearing, wastaken under advisement. It is disposedof as appears hereinafter in this Decision.Upon the entire record in the case, including thebriefs ofcounsel,and from his observation of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the manufactureof radios, electrical generators, electrical motors,and electronic equipment at its plants in Sioux City,Iowa. During its last fiscal year, a representativeperiod, it manufactured, sold, and shipped fromthese plants, finished products valued in excess of$50,000 directly to points outside the State of Iowa.Upon the foregoing facts the Respondent concedes,and the Trial Examiner finds, that Wincharger Cor-poration a subsidiary of Zenith Radio Corporation,is engaged in commerce within the meaning of theAct.II.THE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelationsBoard adoptsas itsOrder the Recom-mended Order of the Trial Examiner and herebyorders that the complaint herein be, and it herebyis, dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERTE.MULLIN, Trial Examiner: This casewas heardinSiouxCity, Iowa, on November 6,1967, pursuant to charges duly filed and served,'and a complaint that was initially issued on August24, 1967. The complaint, as amended on October11, 1967, presents questions as to whether theRespondent violated Section 8(a)(5) and (1) of theNational Labor Relations Act, as amended. In itsThe Respondent concedes, and the Trial Ex-aminer finds, that International Association ofMachinists and AerospaceWorkers,AFL-CIO,Victory Lodge 1637 (herein called Union or IAM),isa labor organization within the meaning of Sec-tion2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Appropriate Bargaining UnitSince 1947, when the IAM was certified by theBoard as the bargaining agent for a production andmaintenance unit at the Respondent's operations inSioux City, the Union and the Company have hadcontinuous collective-bargaining relations.Fromthe beginning of this relationship, the employeeclassificationsof "supervisor" and "lead workman"have been included within the bargaining unit. Thecurrent contract provides that such supervisorsshall receive compensation at the minimum rate of'The original charge was filedon June 27, 1967. On September 22,1967, the Union filed a firstamended charge.172 NLRB No. 17 84DECISIONSOF NATIONALLABOR RELATIONS BOARD20 cents anhour abovethe highest ratepayable toemployees under their supervision and that leadworkmen shall receive at least 10 cents an hourmore than the highest rate applicable to employeesunder their direction.The parties are in agreementthat supervisors and lead workmen,as those clas-sificationsapplyat the Respondent's operations inSioux City,are not supervisors within the meaningof the Act.'The GeneralCounsel contends,the Respondentconcedes,and the Trial Examinerfinds,that at alltimes material hereinthe Unionhas been the cer-tified collective-bargaining agent of a unit consist-ing of all production and maintenance employees,including all hourly paid workersemployed by theRespondent at its plants in SiouxCity,Iowa, but ex-cluding office clericals and all supervisory person-nel as definedin the Act.3B.The Company's Expansion and InternalReorganization During thePeriod from1965 to1967Sometime during the course of the year 1965 theRespondentmade a decision to increase thenumber of foremen and foreladies and assistantforemen and assistant foreladies" employed by theCompany. This resulted, in part, from the Com-pany's plan to add another building to its existingfacilities that would enable it to double the numberof employees and, in part, from a desire tostrengthen the management structure.Roy Barnum, personnel director for the Respon-dent, testified that in August 1965, when a numberof supervisors were promoted to higher classifica-tions,the Respondent concluded that a differenttype of supervision was needed in certain areaswhich the existing classification of supervisor didnot provide. Barnum testified that up until then theeffectiveness of a supervisor in the Company's per-sonnel structure was limited by several factors.Principal among these, according to Barnum, wasthe fact that under the collective-bargaining agree-ment, in the event of a layoff a supervisor couldbump back into the hourly paid position he hadheldbeforebecoming a supervisor. Barnumtestified that this made it difficult for a supervisorto direct the employees on a line or question theirwork ability when he knew that at a later day hemight be returned to his former rank-and-file jobon the same line. A similar explanation for thismove was offered by Ernie J. Hillebrand, whobecame factorymanager in1965. According to Hil-lebrand, upon first assuming his new post in 1965,he concluded that the Company was not getting themost out of the factory's supervision and that themanagement hierarchy was inadequately staffed.Hillebrand testified: "When I first came herethere was only one general foreman for all of theradio division, which was entirely too much for oneman to handle.the hourly paid supervisorsweren't really in there supervising the lines the wayamanagement person should, they didn't takeproper disciplinary action, operators were perform-ing apoor quality of work ... some [absentees]were never a point of discussion unless the foremanof that division would question the hourly paid su-pervisors, and then he would take the disciplinaryaction." Hillebrand further testified that because ofthe foregoing problems "[E]ven prior to the open-ing of the second plant [in the fall of 1966] we hadmade a decision to put one salary person ... amanagement forelady,on one chassis line and havean hourly paid supervisor on the other chassis line."According to Hillebrand, this arrangement wasestablished to enable the salaried forelady to be incharge of both lines with an hourly paid supervisoras her assistant.'Eldon B. Hansen, an employee of the Respon-dent for many years and chairman of the unionnegotiating committee, testified that in 1965 andprior to the time that several supervisors were2Thecurrentcollective-bargaining agreement carefully spells out the ex-clusions so that,as notedabove,supervisors and lead workmen are keptwithin the bargaining unitThus, article11, the recognition clause,providesthat the unit shall consist of "all production and maintenance employees inthe Sioux City,Iowa plants of the Company as certifiedby the NationalLabor Relations Board onMarch 27,1947, excludingofficepersonnel andsupervisory employees with the authority to hire, promote, discharge,discipline,change the status of an employee,or effectivelyrecommendsuch action,providedthat the above language shall not excludeanyone belowthe rankofAsststant Foreman,it being the intention[of theparties] that allemployees of the Company paid onan hourly basisshall beincluded withinsuch unit" (Emphasis supplied )' For the sakeof clarity,wherever"supervisor,"or "bargaining unit su-pervisor," appears hereinafter,the term is used in the same sense as in thecollective-bargaining agreement,rather than in the meaningaccorded it bythe statutory definitionset forth in the Act' In his brief the General Counsel has raised the question as towhetherthere were foreladies or assistant foreladies in the planthierarchy prior to1965 The record, however, is silent on this issue'On August16, 1965,the Respondenteffectedthe followingreclassifi-cations(1) Joe Mitchell from supervisorin radiophasing to assistant foreman inradio phasing.(2) Given Ives from leadman in rivoting to assistant foreman in rivoting(3) Clara Sachau,Virginia Gallagher, andDoris Ullrichfrom super-visors on the radio chassis line to assistant foreladies on the chassis line(4)George Boykin, Ronald Ellefson, and Eugene Swartfrom super-visors in radio final assembly to assistant foreman in radio final assembly' The parties stipulated as to the number and types of such reclassifica-tions which took placein 1966 They wereas follows.(I) Pauline Schroeder from supervisor in armature winding to assistantforelady armature winding(2) Richard Platzcek from supervisor in radio inspection to assistantforeman radio inspection.(3) KennethTaylorfrom supervisor in final assembly to assistantforeman final assembly(4) Evelyn Coureyfrom supervisor in armature winding to assistantforelady armature winding(5)Marlys Antrim, Gloria Downs,PhyllisKrabbenhoft,and JeanetteClift fromsupervisors on the radio chassis line to foreladies on the radiochassis line(6) Donald Dion from supervisor in radio final assembly to foreman inradio final assembly WINCHARGER CORPORATIONpromoted to assistant foremen, the Respondent hada supervisor on each production line. Thereafter,according to Hansen,some of the supervisor posi-tions were eliminated.In July 1965 there were nine supervisors in theradio assembly department.7 In August 1965 six su-pervisors in this department were reclassified toassistantforelady orassistantforeman. Apparently,only one of these supervisors was replaced, for inSeptember of that year there were four supervisorsleft in the radio assembly department.InOctober 1966 the opening of the new plantresulted in a considerable expansion' and duringthat month the Respondent had six supervisors inthe radio assembly department. In November 1966the Respondent reclassified four of these super-visors to foreman or forelady. The following monththe number of supervisors in that department wasreduced to two, and by July 1967 there was only asingle supervisor there.The General Counsel endeavored to establishthat throughout the period from 1965 to 1967 therewas a steady decline in the number of supervisors.This contention, however, was only partially sup-ported by the evidence. The Respondent offered anexhibit which set out the following tabulation onthe ratio of supervisors and lead workmen to hourlypaid employees in the bargaining unit:ateupervisorseadWorkmenTotalSupervisorsand LeadWorkmenRatio ofSupervisor.&Lead Workmen toTotalNumber inBargaining Unit7/19/65J196251 to 34.49/20/65148221 totl10/17/66180283612 20 661710271 to 39.97 17 6786141 to 55.910 1 671.460231538to 38.4From the foregoing it will be seen that whereasthere was a proportionate decline in the number ofsupervisors to the total number of hourly paid em-ployees, the reduction was not a precipitous one.Moreover, the record does not bear out the sug-gestion,alsomadeby the General Counsel, thatduring the period in question when a supervisor wasreclassifiedtoassistantforeman, the vacancythereby created in the supervisor's position wasnever filled. The record establishes that, in fact,several of these vacancies were filled. Thus, ofseven witnessesfor the General Counsel, all ofwhom had been reclassified from supervisor toassistantforeman or forelady during the periodfrom 1965 to 1967, three testified" that subsequentto theirbeingreclassified, a replacement supervisorwas appointed to fill the vacancy.'This department consisted of subassembly,chassis assembly,and finalassembly.85C. The Union's Request for Bargaining on theReclassification Issue and the Company's ResponseIn April 1967 during a meeting of the negotiatingcommittee with Barnum and Hillebrand,BusinessAgent O'Connor protested that a number of the su-pervisors had been removed from the bargainingunit.The Respondent's representatives took theposition that the matter of changing the status ofthese employees was within the sole discretion ofthe management.On April 28 O'Connor wrote a letter of protest toR. F. Weinig, vice president of the Respondent,wherein he reviewed the discussion on the super-visory issue with Barnum and Hillebrand, statedthat the Union would not accept the position of thelatterofficialson the question and requested ameeting with Weinig to explore the matter morefully.O'Connor attached to the letter a list offormer supervisors, who, the Union contended,were still doing bargaining unit work, notwithstand-ing their reclassification to foremen or foreladies.In a letter dated May 10, Weinig wrote O'Connorthat representatives of management would bewilling to discuss the issue with the Union's shopcommittee but that the Company did not considerthematter a subject for negotiation. In his letterWeinig stated:[Thematter] is beyond the scope of theauthorization granted youas bargaining agentfor the Company's hourly paid production andmaintenance employees by the National LaborRelations Board on March 27, 1947. All theemployees in question are either supervisoryemployees at, or above, the rank of AssistantForeman, or Salaried Engineering employees,or Salaried Office Employees; all of which arenot included in your certification by the Na-tional Labor Relations Board.In a letter dated May 17, O'Connor renewed therequest for a meeting wit the management todiscuss the removal from the bargaining unit of cer-tain employees who were promoted to foreman orforelady positions. In this connection, O'Connorstated, in relevant part:We were told some time ago that the companywould need some more foremen and foreladieswhen it moved in to its new plant, but it ap-pears that the company has promoted many ofthese employees and they continue to performthe same duties as they did prior to promotion.... We are very doubtful of the true status ofmany of the employees the company haspromoted to foremen and foreladies. It appearsthatmost of them continue to do the samework they did before being promoted.8On October 17, 1966,there were1,025 employeesin the bargainingunit, as compared with782 on September 20, 19659Viz,Virginia Gallagher,Joseph C Lange, andJoseoh Mitchell. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDThereafter, on about June 15, O'Connor and theshop committee met with William A. Amsler, secre-tary and treasurer of the Respondent, and Person-nelDirectorBarnum.At this meeting the latterrepresentatives reiterated the Respondent's previ-ously stated position that the matter in question wasnot subject to negotiation.On September 6 O'Connor wrote to Amsler toprotest that Arthur Franker, a supervisor in qualitycontrol, had been reclassified to foreman in that de-partment, without changing the duties of his joband without any notice having been given to theUnion.The record reflects no formal answer to thisletter from the Union. In any event,it isundeniedthat the Respondent's position, with respect to theissue raised,remained unchanged from that whichithad expressed in the earlier correspondence andat the meetings which management had held withthe union committee.On September 22, 1967, the Union filed an un-fairlaborpracticecharge10alleging that theRespondent had violated Section 8(a)(1) and (5)of the Act by unilaterally removing two supervisors,Arthur Franker and Joseph Thomas, from the bar-gaining unitby reclassifying them as foremen andthereafter having them continue to perform thesame bargainingunitwork which they had per-formed prior to reclassification.D. Contentionsof theParties;Findings andConclusions With Respect TheretoIn support of theallegationthat the Respondentviolated Section 8(a)(5), the General Counsel re-lies only on the reclassification of Arthur Frankerand Joseph C. Thomas." The work of these lastnamed individuals, both before and after theirreclassification, will now be considered.-Thomas was reclassified on March 16, 1967,from supervisor in the material control departmentto foreman in the same department. He testifiedthat as a supervisor he watched the stock and su-pervised the stock clerks as they supplied materialto the productionlines.Five employees, classifiedas stock clerks, or stock chasers, worked underhim. According to Thomas, about 50 percent of thetime he himself helped the clerks on those occa-sionswhen they fell behind. Thomas received $2.32an hour as a supervisor.After becoming a foreman in the same depart-ment,Thomas continued to oversee the stockclerks and chasers, but the number for which hewas responsible tripled. Thomas testified that sincehis reclassification he spends very little time ac-tuallyworking with the stock clerks and that hedoes so onlyin anemergency. From Thomas' unde-nied and uncontradicted testimony it is likewiseclear that as a foreman he now has the authoritywhich clearly brings him within the statutory defini-tion of a supervisor. Thus, Thomas now: issuesreprimands; recommends whether a probationaryemployee is to be retained or terminated;12 grantstime off andassigns areplacement in case an em-ployee is ill; keeps daily attendance records; selectsthe employees who are to be authorized to workovertime; has responsibility for the departmentalbudget; recommends who will be assigned to workin the department; and, if a grievance is filed, han-dles the first stage of the grievance processing.Upon being reclassified to foreman, Thomasreceived a salary of $412 per month.13 Thomas'former position as supervisor was never filled. Har-vey A. Davis,managerof the material control de-partment and the one immediately over Thomas inthe managementhierarchy, testified that when firstmoving into the new plant, Thomas was in chargeof chassis assembly which then had only one or twoproduction lines. According to Davis, shortly afterthe move, this unit was expanded to 13 lines and, tofillthe need for a foreman there, Thomas waspromoted.Franker was reclassified on August 16, 1967,from supervisor in the quality control departmenttoforeman in the same department. Frankertestified that as a supervisor he helped the em-ployees in the balance area, radio final area, andthe quality control laboratory when they had minorproblems. Any major problems were referred to J.L. De Vries,managerof the quality control depart-ment.While he was a supervisor, Franker had fiveto eight employees under him.After he became a foreman, Franker was respon-sible for a total of 14 employees. Included withinthis number were those whom he had supervisedbefore his reclassification. Franker testified thatwhereas as a supervisor he spent about 25 to 30percent of histimeworking along with the em-ployees, he now spends only about 5 percent of histime in this fashion, and that this occurs mostly inemergencysituations.From Franker's credible anduncontradicted testimony it is apparent, and theTrial Examiner finds, that as a foreman, Frankernow: assignsemployees to their jobs;issueswarnings to, and disciplines, employees; makesrecommendationsas tofilling any vacancy which"Thiswas actually a first amended charge,an original charge havingbeen filedon June 27, 1967" The General Counsel makes this concession in his brief,since all otherreclassificationswhichoccurred at the Respondent's plant wereeffectedmore than 6 monthsprior tothe filing of the first charge"Thomas testifiedthatif a probationary employeeis unsatisfactory, "Ican have him dismissed "ISThis constituted a slight pay increasefor Thomas. His hourlywage as asupervisor gave him a total at the endof eachmonth that was theequivalent of a monthlysalary of $402. WINCHARGER CORPORATION87arises;" has the sole discretion to reject finishedproducts when they do not meet quality standards;has liaisondutieswith foremen of other depart-ments in connectionwith problems arising as to de-fectivematerials;prepares numerous reports on thequality of production; and has a clerk that worksunder him to assist in the preparation of these re-ports.15 As a supervisor, Franker was paid $2.79 anhour.After being promoted to foreman he wasgiven a salary of $515 per month, or the equivalentof $2.91 an hour.'1From the findings set forth above, the Trial Ex-aminer concludes and finds that both Thomas andFranker, upon their reclassification to the positionof foreman, had the status of supervisors within themeaning of Section 2(1 1) of the Act."Throughout the General Counsel's argument, andin hisbrief, there seems to be an assumption thatneither Thomas nor Franker, upon their reclassifi-cation, became foremen within the meaning of theAct. This assumption, however, is unfounded, forthe evidence clearly establishes that upon theirpromotion these individuals became part of themanagementhierarchy.Furthermore, there isnothing in the record to indicate, nor does theGeneral Counsel contend, that their selection wasin any way discriminatory.The initial question is whether the Respondentwas under a statutory obligation to bargain with theUnion regarding the nondiscriminatory choice ofsupervisory personnel. The Board has already an-swered thatquestionin the negative.Kono-TV-Mis-sionTelecastingCorporation,163NLRB 1005.11The General Counsel contends, however, that thepromotion of these individuals and the duties as-signed to them removed work from the bargainingunit. In a sense, this is frequently the situation whena leadman, organg leader, ispromoted to foremanover his coemployees, as well as others, and his oldjob in theunit isnot immediately filled. Further, intheRespondent'splant,withitspersonnelphenomenon of a nonstatutory classification of "su-pervisor," there was frequently an overlap betweenthe duties of such supervisors and those in thelower levels of management.The General Counsel further sought to establishthat many of the positions classified as supervisorwere either abolished or abandoned when the in-cumbent was promoted to foreman. This appears tohave been the case with respect to the supervisoryjobs which Thomas and Franker had. On the otherhand, it was not true of some of those which hadbeen held by other witnesses for the General Coun-selwho at an earlier date had been reclassified toforemanorforelady.'9Moreover,thedataproduced by the Respondent clearly establishedthatby no means was the post of supervisoreliminated as a job classification within the unit. OnSeptember 20, 1965, when there were 782 em-ployees in the bargaining unit, the Respondent had14 supervisors. On October 17, 1967, when therewere 1460 employees in the unit, the Respondenthad 23 supervisors.The Respondent's plan to increase the number offoremen in order to provide more effectivediscipline and meet the problems involved in arapid expansion of the plant personnel, all fellwithin an area that has been left to the prerogativeof the Employer. Consequently, the Respondentwas not obligated to give notice to, or negotiatewith, the Union about its decisions or plans in thisconnection.Kono-TV-Mission Telecasting Corpora-tion,163 NLRB 1005; cf.N.L.R.B. v. AmericanNationalInsuranceCompany,343U.S.395.Moreover, insofar as the Respondent's plans pro-vided for an increase in the number of foremen byreclassifying supervisors to these newly createdpositions, the Company was adhering to its tradi-tional practice. Amsler, a member of managementfor over 30 years, testified that it had always beenthe Company's policy to recruit its salaried supervi-sionby promotions from within the plant.The issue here is somewhat analogous to that inWestinghouse Electric Corp.,150 NLRB 1574. Inthat case the Board found that the employer hadnot violated Section 8(a)(5) by unilaterally con-tracting out unit work where the contracting inquestion did not involve a departure from pastpractices, did not effect a change in conditions ofemployment, and did not impair, significantly,tenure, security, or work opportunities for those inthe bargaining unit. See alsoAmerican Oil Com-pany,155NLRB 639, 655. Similarly, here theGeneral Counsel did not establish that the Respon-" AfterFranker became a foreman,four positions in his departmentwerefilledby transfers from other sections in the plantWhere qualifica-tions of the applicants were equal,selections were madeon the basis ofseniority.Thiswas done in filling two of the positionsAs to the two othervacancies,however, the qualifications of the applicantswere not equalFranker testified that in these latter instances, the applicantsof his choicewere selected.isAs a supervisor, Franker wasresponsible for preparing only one re-port.i"AfterFranker was reclassified to foreman,no supervisor was ap-pointed to fill the position he had vacateditAs backgroundevidence theGeneral Counsel offered the testimony ofseveral witnesses who had been reclassifiedfromsupervisor to assistantforeman or assistantforeladyduring the period fromAugust 1965 toNovember 1966. These were Evelyn Courey, VirginiaGallagher,PhyllisKrabbenhoft, Joseph C.Lange,and Joseph Mitchell On cross-examinationall of the foregoing testified that subsequent to such reclassification, he (orshe) had authority comparable to Franker and Thomas as described aboveThus, all of the foregoing testified that after being promoted they assignedwork, issued warning notices, disciplined employees under them, andprepared evaluation reports on probationary employees which were usedby thepersonnel director to determine whether to retain or to terminatethose on probation.Accordingly, it is apparent,and the Trial Examinerfinds, that, upon their reclassification to assistant foreman or forelady,Courey, Gallagher,Krabbenhoft, Lange, and Mitchell became supervisorswithin the meaning of the Act." IT]he size and composition of an employer's supervisory staff, in-cluding the identity of the individuals chosen to fill supervisory jobsmust be regarded as falling within the area of management prerogative."Kono, idem" As noted earlier, Gallagher,Lange, and Mitchell testified that sub-sequent to their promotion to foreman,a supervisor was appointed to fillthe place which each had vacated. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDdent'spromotion of Thomas and Franker resultedin the removal of unit work which had any signifi-cant impact on "the job tenure,employment securi-ty or reasonably anticipated work opportunities forthose in the bargaining unit."WestinghouseElectricCorp.,supraat 1546. See alsoAllied ChemicalCorp.,151NLRB718, 719,affd.358F.2d 234(C. A. 4) 20Consequently,since it has been found that thepromotions of Thomas and Franker were not amandatory subject of bargaining and since, in anyevent,on this record,itappears that the Respon-dent'sunilateral action in these reclassificationswas nondiscriminatory,arose solely from economicconsiderations,and resulted in no significant detri-ment to the employees in the bargaining unit, theTrialExaminer concludes and finds that theGeneral Counsel has not proved by a preponde-rance of the evidence that the Respondent's refusalto bargain with regard thereto constituted a viola-tion of Section 8(a)(5) and(1) of the Act.21CONCLUSIONS OF LAW1.WinchargerCorporation,asubsidiaryofZenithRadio Corporation, is engaged in com-40Dixie Ohio Express Company,167 NLRB 573, cited by the GeneralCounsel in his brief,is distinguishable from the present situation,for thatcase involved not only a reorganizationof the Company's work practices,but also the termination,without notice to the bargaining agent,of 15 em-ployees in the unit The latter element,not being present in the instantcase,substantially differentiates the basis for the Board's decisioninDixieOhio Expressfrom the factual situation herein." The Respondent also contends that any duty to bargain with the Unionabout the reclassification issue was discharged in 1965 when, at theUnion's request,the collective-bargaining contractwas reopened fornegotiations which resulted in an amended agreement being signed inDecember1965 Thereis some conflict in the record as to how much theunion representatives knew at that time about the Respondent's plans formerce, and the Union is a labor organization, allwithin the meaning of the Act.2.The Union is, and at all times material hereinhas been, the certified collective-bargaining agentof a unit consisting of all production and main-tenance employees, at the Respondent's plants inSioux City,Iowa, includingallhourly paid em-ployees, but excluding all office personnel and su-pervisory personnel as defined in the Act.3.The General Counsel has failed to establish bya preponderance of the evidence that the Respon-dent is engaging in or has engaged in unfair laborpractices within themeaningof Section8(a)(1)and (5) of the Act.Pursuantto Section 10(c) of the Act, the TrialExaminer hereby issues the following:RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and on the entire record inthis case, the Respondent's motion to dismiss thecomplaint in its entirety is granted.enlargingits staff of foremen From the testimonyof Barnum,it is clearthat, at somepointduring the summer, BusinessAgent O'Connor was toldabout the prospectfor promotions which the Company's expansion planswould necessitate.While on thestand,O'Connor concededthat during thisperiod hewas awarethat a number of employees had been promoted froma bargaining unit classification to assistantforeman or foreman. On theother hand,since it is the conclusionof the Trial Examinerthat theRespondent was under no obligationin 1967to bargainwith the Unionabout the reclassificationof Franker and Thomas, it is unnecessary to de-cide whether,in any event,and in this record, the Union,through lachesduring the negotiations when the contractwas reopened in 1965, waivedany right tonotice of the Respondent's plans to promote its supervisors